JUSTICE GREEN, dissenting: I agree with the Second District decision in Lee which holds that Housby requirements are based on the necessity of establishing proof beyond a reasonable doubt. Although the sufficiency of the evidence here to support the trial court’s decision requires careful consideration, I conclude that the decision was not contrary to the manifest weight of the evidence. Our function does not include a determination as to where the preponderance of the evidence lies. (People v. Crowell (1973), 53 Ill. 2d 447, 292 N.E.2d 721.) Accordingly, I would affirm. The Housby court relied most heavily on the opinion of the United States Supreme Court in County Court v. Allen (1979), 442 U.S. 140, 60 L. Ed. 2d 777, 99 S. Ct. 2213. The Housby opinion explained that when a presumption in a criminal prosecution is mandatory, the inference must flow from the established fact to the presumed fact beyond a reasonable doubt. On the other hand, where such a presumption is merely permissive, a “less stringent standard” was stated to be required. (People v. Housby (1981), 84 Ill. 2d 415, 420, 420 N.E.2d 151, 153.) The court then explained that with the “less stringent standard” corroboration was necessary, under the doctrine of County Court, to satisfy the requirement of proof beyond a reasonable doubt. (84 Ill. 2d 415, 421, 420 N.E.2d 151, 154.) Thus, the Housby decision made clear that the corroboration prong (the third prong) of the Housby test is only necessary when proof beyond a reasonable doubt is required. I agree that a rational relationship between theft and recent possession of stolen property is necessary for a probative relationship between the two to exist in any type of proceeding. I also agree that if the relationship between the possession and the theft is the only evidence that the defendant committed the theft, the relationship would have to be such that a trier of fact could reasonably conclude that the theft is more likely than not to flow from the possession. However, because proof beyond a reasonable doubt is not in issue, no special formal rule is involved. Any circumstantial evidence which tended to show that defendant was more likely to have committed the theft in issue was relevant. (People v. Monroe (1977), 66 Ill. 2d 317, 362 N.E.2d 295.) We need not decide whether the circumstances of defendant’s alleged possession alone was enough to support the decision to revoke, because other circumstantial evidence also tended to show the likelihood of defendant’s guilt. As the majority properly states, the determination of the credibility of the witnesses and the weight to be given to their testimony was for the court as the trier of fact. (People v. Hoga (1982), 109 Ill. App. 3d 258, 440 N.E.2d 349.) On the basis of the evidence, the trial court could have found the following circumstances to have existed: (1) On July 19, 1985, defendant was in the Sun Control building with others and examined sunroofs and tint; (2) that night, sunroofs and tint were stolen from the store during a burglary; (3) the next evening, defendant offered to make a gift of a sunroof to Scheuster; (4) on July 27, 1985, defendant offered to sell the sunroofs to James; (5) on that day, defendant was in an automobile when some sunroofs were found in its trunk; and (6) on July 27, 1985, defendant told Detective Lebo that he had not touched the sunroofs while at Sun Control on July 19, 1985; but (7) on the same day, he told Officer Applegate that he handed the sunroofs to Keith on July 19,1985, at Sun Control. If defendant had offered to sell or give away the sunroofs, that would be strong evidence that he claimed to have an exclusive possessory interest in the items. He gave no explanation as to how he had acquired that possession. James testified that the offer of sale was made the night after the burglary. Defendant’s presence in Sun Control, looking at sunroofs, was some indication that he had an interest in acquiring such an item. The court, as the trier of fact, could have believed that defendant lied to at least one of the investigating officers and lied at trial. Evidence that defendant lied about significant evidentiaryfacts either before trial or at trial is evidence of an admission of guilt. People v. Spaulding (1923), 309 Ill. 292, 306, 141 N.E. 196, 202; Lubbers v. Norfolk & Western Ry. Co. (1983), 118 Ill. App. 3d 705, 711, 454 N.E.2d 1186, 1191, aff'd on other grounds (1984), 105 Ill. 2d 201, 473 N.E.2d 955; McCormick, Evidence sec. 273, at 808 (3d ed. 1984). When taken together, the circumstantial evidence had sufficient strength that I do not deem a determination that defendant had committed a theft of the sunroofs to be contrary to the manifest weight of the evidence. The majority recognizes the inherent weakness in accomplice testimony. When a conviction, which must be based on proof beyond a reasonable doubt, is involved and other proof is nonexistent, that inherent weakness may, of itself, create a reasonable doubt as a matter of law. Here, the measure of proof is on the basis of whether it is more likely than not that the defendant committed the theft. Under the circumstances, the inherent weakness of the accomplice’s testimony is only a weight factor for the trier of fact. It creates doubt but does not require us to overturn the decision of the judge who saw and heard the witnesses.